            Case 3:20-cv-08841-CRB Document 13 Filed 01/22/21 Page 1 of 4



 1 THE AGUILERA LAW GROUP, APLC
   A. Eric Aguilera (SBN 192390)
 2 eaguilera@aguileragroup.com
 3 Lindsee  Falcone (SBN 268072)
   lfalcone@aguileragroup.com
 4 V. René Daley (SBN 199914)
   rdaley@aguileragroup.com
 5 650 Town Center Drive
   Suite 100
 6 Costa Mesa, CA 92626
   T: 714-384-6600 / F: 714-384-6601
 7
 8 Attorneys for Plaintiff, TRAVELERS
   PROPERTY CASUALTY COMPANY OF AMERICA
 9
10
11
                      UNITED STATES DISTRICT COURT
12
           EASTERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
13
14
   TRAVELERS PROPERTY                          Case No.: 3:20-cv-08841
15 CASUALTY COMPANY OF
   AMERICA, a Connecticut
16 Corporation                                 TRAVELERS’ VOLUNTARY
                                               DISMISSAL OF ACTION
17              Plaintiff,                     PURSUANT TO FRCP
18                                             41(a)(1)(A)(i)
           v.
19 CRITCHFIELD MECHANICAL,
20 INC.,  a California Corporation; OLD
   REPUBLIC GENERAL
21 INSURANCE CORPORATION, an
   Illinois Corporation; INDIAN
22 HARBOR INSURANCE
   COMPANY, a Delaware
23 corporation; and DOES 1 through
   10 inclusive,
24
               Defendants.
25
     ///
26
     ///
27
     ///
28
                                           1
                TRAVELERS’ VOLUNTARY DISMISSAL OF ACTION
         Case 3:20-cv-08841-CRB Document 13 Filed 01/22/21 Page 2 of 4



1       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
2 plaintiff Travelers Property Casualty Company of America hereby notifies
3 the court that it is voluntarily dismissing this action before any defendant
4 has served either an answer or a motion for summary judgment.
5
6 DATED: January 22, 2021           THE AGUILERA LAW GROUP, APLC
7                                     /s/ A. Eric Aguilera
                                        A. Eric Aguilera
8                                       Lindsee Falcone
9                                       V. René Daley
                                    TRAVELERS PROPERTY CASUALTY
10                                  COMPANY OF AMERICA
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        2
            TRAVELERS’ VOLUNTARY DISMISSAL OF ACTION
        Case 3:20-cv-08841-CRB Document 13 Filed 01/22/21 Page 3 of 4




 1   I, Dominique Alferez, declare as follows:
 2
            I am employed in the County of Orange, State of California. I am over the age
 3   of 18 and am not a party to the within-action. My business address is 650 Town Center
 4   Drive, Suite 100, Costa Mesa, CA 92626. On January 22, 2021, I served a copy of the
     following documents:
 5
 6   DOCUMENT(S) SERVED: Notice of Voluntary Dismissal
 7
 8
     SERVED UPON:             SEE ATTACHED SERVICE LIST
 9
10         (BY FIRST CLASS MAIL) For each person or entity listed on the attached
11         service list, a copy of the above-referenced document(s) was/were placed in an
           envelope for collection and mailing on January 22, 2021 at Costa Mesa,
12
           California, following the ordinary business practices of The Aguilera Law
13         Group, APLC. I am readily familiar with the practice of The Aguilera Law
14
           Group, APLC, for collection and processing of documents for mailing. That
           practice requires that on the same day that documents are placed for collection
15         and mailing, they are deposited in the ordinary course of business with the
16         United States Postal Service in a sealed envelope with postage fully prepaid.
17         (BY PERSONAL SERVICE) I verify that the above-referenced document(s)
           have been or will be personally delivered on ***, to the recipients listed below.
18
           (BY ELECTRONIC FILING WITH THE U.S. DISTRICT COURT) I certify
19         that on January 22, 2021, I electronically transmitted the attached document to
20         the United States District Court and/or the US District Clerk’s Office using the
           ECF System for filing and transmittal of a Notice of Electronic Filing to the ECF
21
           registrants/recipients registered with the United States District Court according
22         to Federal District Court Rules requirements.
23
24         (FEDERAL) I declare that I am employed in the office of a member of the bar
           of this court, at whose direction this service was made.
25
26   Executed on January 22, 2021, at Costa Mesa, California.
27
                                           /s/ Dominique Alferez
28                                         Dominique Alferez

                                                 1
                                                                          CASE NO.: 3:20-cv-08841
                                                                        CERTIFICATE OF SERVICE
      Case 3:20-cv-08841-CRB Document 13 Filed 01/22/21 Page 4 of 4




 1                              SERVICE LIST
 2                        Travelers v. Critchfield., et al.
                  USDC, Northern District, Case No. 3:20-cv-08841
 3
 4   Albert K. Alkin, Esq.                    Attorneys for Defendants,
     Landon J Greene, Esq.                    OLD REPUBLIC GENERAL
 5
     GOLDBERG SEGALLA LLP                     INSURANCE CORPORATION
 6   777 S. Figueroa Street, Suite 2000
 7   Los Angeles, CA 90017-5818
     T: 213-415-7200 / F: 213-415-7299
 8   aalikin@goldbergsegalla.com
 9   lgreene@goldbergsegalla.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          1
                                                              CERTIFICATE OF SERVICE
